 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PARIS TERTANNI f/k/a PARIS                              Case No.: 2:19-cv-01763-APG-EJY
   MONTANA,
 4                                                        Order Temporarily Staying Case and
         Plaintiff                                             Setting Briefing Schedule
 5
   v.
 6
   EQUIFAX INFORMATION SERVICES,
 7 LLC,

 8          Defendant

 9         IT IS ORDERED that this case is temporarily STAYED until either (a) I rule on

10 defendant Equifax Information Services, LLC’s motion to stay the case or (b) a decision is issued

11 from the Judicial Panel on Multidistrict Litigation.

12         IT IS FURTHER ORDERED that plaintiff Paris Tertanni may file a response to

13 Equifax’s motion to stay the case by October 25, 2019. Equifax may file a reply by October 31,

14 2019.

15         DATED this 18th day of October, 2019.

16

17
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
